Citation Nr: 1709596	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-31 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to August 28, 2015 and 50 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, awarded service connection for PTSD.  The Veteran disagreed with the rating assigned.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2015.  A transcript of the hearing is of record.

This case was previously before the Board in February 2015 and February 2016 when it was remanded for further action by the originating agency.  It has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to August 28, 2015, the Veteran's PTSD was manifested mainly by anxiety with some sleep difficulties.

2.  Since August 28, 2015, the Veteran's PTSD has been manifested mainly by anxiety, chronic sleep impairment, social isolation, flashbacks, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  Prior to August 28, 2015, the criteria for an initial disability rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  Since August 28, 2015, the criteria for a disability rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the notice requirements have been satisfied by adequate letters after which the appeals were readjudicated.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent multiple VA examinations.  As discussed in greater detail below, these VA examinations with opinions are adequate upon which to adjudicate the claim, as they considered the correct facts and have sufficient rationale.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

After review of the previous development in this appeal, the Board also finds that there has been substantial compliance with the previous Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, in January 2015, the Veteran provided testimony during a Board videoconference hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the Veteran nor his representative has alleged any deficiency in the conducting of his hearings related to the hearing officers' duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Accordingly, the Board finds that the claim may be adjudicated based on the current record.

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence of record.


II.  Increased Rating Claim

Rules and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as 'staged ratings.'  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in 'most areas' applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Factual Background 

Service connection for PTSD was granted in an April 2009 rating decision based on a March 2009 VA examination.

A January 2009 Vet Center intake note indicated the Veteran was seen for thoughts of Vietnam and isolation.  Upon mental status evaluation, the examiner noted the Veteran was neat, friendly, cooperative, and oriented, appropriate speech, normal memory, appropriate affect, and good judgment.  There was no evidence of delusions, disorganized thinking, or hallucinations.  The Veteran denied sleep disturbance, suicidal thoughts, and homicidal thoughts.  The Veteran reported he had few friends; there was little socialization; he did acquire new work acquaintances but it was 'work'.  Emotionally, the Veteran reported periods of depression and at nights he sat alone near a creek and thought of the guys in Vietnam.  

During a March 2009 VA examination, the Veteran reported that since he returned from Vietnam, he recognized that he had changed significantly.  He stated he had great difficulty sleeping, he was irritable, and had trouble getting along with people and tending to isolate himself.  He was married once, and it lasted for 34 years; however, there was constant conflict and turmoil.  He reported he is divorced and living a rather isolated lifestyle as a manager of several ranches.  The examiner noted the Veteran reported frequent symptoms of moderate severity since his Vietnam service.  The Veteran reported he has three children with whom he remains quite close.  He has few social relationships and is generally isolated from people by choice.  He has few activities and leisure pursuits.  Upon mental status examination, the examiner noted the Veteran was very pleasant, cordial, and appeared to be accurate in his discussion of symptoms.  There was no evidence of impairment of thought process or community, delusions or hallucinations, and suicidal or homicidal thoughts, plans, or intent.  The examiner also noted fair eye contact, good hygiene, normal speech, and that the Veteran was oriented to person, place, and time.  There was no evidence of memory loss of impairment, no obsessive or ritualistic behavior, no panic attacks, and no impulse control difficulties.  The Veteran denied depression, depressed mood, or anxiety.  The Veteran reported he sleeps poorly, rarely more than four hours, and then the rest of the night he is awake, up and down.  The Veteran described ongoing re-experiencing of the traumatic events as seen by having recurrent and intrusive distressing recollection of events.  He complained of flashbacks and increased arousal.  The Veteran reported irritability and avoidance symptoms.  The diagnosis was PTSD, and the assigned GAF score was 60.  The examiner noted the Veteran has mild to moderate symptoms with moderate difficulty in both social and occupational functioning.  He has been able to work in responsible positions because of his ability in those jobs to work alone and in his present job in isolation.  He would have a great difficulty functioning if placed in closer relationship to other people.  The examiner also noted he is limited socially, although he is able to have one-to-one relationships without difficulty.  

During a January 2015 Board hearing, the Veteran testified that he takes medication for insomnia.  He reported he was living with friends, taking care of their farm.  He stated he prefers to be alone.  The Veteran reported problems when his children were young due to his irritability and anger.  The Veteran also reported problems relating to other people.  

In an August 2015 VA examination, the examiner noted a diagnosis of PTSD.  The examiner described the Veteran's PTSD as manifested by occupational and social impairment with reduced reliability and productivity.  The Veteran complained of anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  The examiner noted the Veteran was cooperative, neatly groomed, casually dressed and normal speech, and had good rapport and eye contact.  The examiner also indicated that it appears that intrusive symptoms and negative alterations in cognitions and mood symptoms have increased since the last exam.

VA treatment records are consistent with the VA examinations of record.  In a December 2012 VA treatment note, the Veteran complained of insomnia.  The examiner noted the Veteran was cooperative and oriented.  His thought processes were logical and goal directed.  The Veteran gave a long history of impairment in regulation of affect, a hot temper which began in Vietnam.  He denied auditory and visual hallucinations.  He reported he had suicidal ideation in the past, but not recently.  The diagnosis was PTSD with a GAF score of 60.  In a June 2013 VA progress note, the Veteran complained of anxiety and anger.  A November 2013 VA progress note included a diagnosis of PTSD with a GAF score of 55.  In a February 2016 VA treatment note, the Veteran stated that he is currently living with his girlfriend and that his social network is his girlfriend and his children.  He reported treatment at the Vet Centers in Texas and Louisiana and VA in San Antonio and Baton Rouge.  The Veteran denied suicidal and homicidal ideation.  The Veteran also complained of social isolation.  Upon mental status examination, the examiner noted he was cooperative and friendly, as well as oriented to person, place, time and situation.  The Veteran denied memory loss or impairment.  The Veteran's affect was within normal range and intensity.  His mood was anxious, and speech was normal.  The examiner noted a diagnosis of PTSD.  

Analysis

On review of the record, the Board finds that the disability picture presented by the Veteran's PTSD does not warrant a rating higher than 30 percent prior to August 28, 2015 or higher than 50 percent since then.  

There is no indication that prior to August 28, 2015, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  Although there was evidence of difficulty in establishing effective work and social relationships, there was no evidence of flattened affect; panic attacks; impaired memory, judgment, or abstract thinking, or any other symptoms reflective of a higher 50 percent rating.  In fact, the VA examination specifically indicated the Veteran exhibited normal memory, appropriate affect, and good judgment, and the Veteran denied panic attacks.  Furthermore, the Veteran reported he had a few friends and good relationships with his children.   Considering the symptoms in the lay and medical evidence, the Board finds that the overall functional occupational and social impairment is contemplated by the 30 percent rating assigned during this period.

There is no indication that starting August 28, 2015, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board recognizes that throughout the entire claims period, the Veteran reported past suicidal thoughts which is a criterion found in the 70 percent rating category.  However, the symptom cannot be viewed in isolation of the other evidence of the Veteran's overall functioning.  There is no evidence that the Veteran has had obsessional rituals interfering with routine activities, near-continuous panic or depression, impaired impulse control, neglect of personal appearance and hygiene, or any other symptoms (in the rating criteria or otherwise) reflective of a higher 70 percent rating.  The VA examiner indicated the Veteran was cooperative, neatly groomed, casually dressed, and had normal speech.  Furthermore, the Veteran lived with his girlfriend and maintained relationships with his children.  

The Board has carefully considered the level of impairment contemplated by the various levels delineated in the rating schedule and found that the evidence indicates that the overall level of disability most nearly approximates that already assigned.  In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's major depressive disorder and anxiety disorder.  There is no period during which the preponderance of the evidence showed that a higher rating was warranted, or that further staged ratings were warranted.

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's major depressive disorder and anxiety disorder and bilateral hearing loss under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).

 If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's PTSD symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's PTSD results in mainly anxiety, hypervigilance, sleep impairment, some suicidal ideation, and difficulty forming and maintaining social relationships.  The symptomatology and effects on daily living are contemplated by the rating criteria and do not present an exceptional disability picture.  Frequent hospitalization is not shown.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for PTSD is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his PTSD.  Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.



ORDER

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to August 28, 2015 and 50 percent disabling thereafter, is denied.



____________________________________________
Nathanial J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


